Citation Nr: 1750986	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO. 16-13 012	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


FINDINGS OF FACT

1. An organic disease of the nervous system did not become manifest to a degree of 10 percent or more within one year of service separation. 

2. Neither hearing loss nor tinnitus is related to an injury or disease in service.

CONCLUSIONS OF LAW

1. Hearing loss was not incurred in service either as a bilateral or unilateral condition; an organic disease of the nervous system, to include sensorineural hearing loss, is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. Tinnitus was not incurred in service; an organic disease of the nervous system, to include tinnitus resulting from acoustic trauma, is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from November 1955 to November 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the RO in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. 155.

In a case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the United States Court of Appeals for Veterans Claims (Veterans Court) held that that veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111. Further, the Veterans Court held that the demonstrated hearing loss was not a "defect"; and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385. See McKinney v. McDonald, 28 Vet. App. 15 (2016). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

At examination, acceptance, and enrollment into active duty in November 1955, the Veteran's hearing was tested by whispered voice method and was scored at 15/15. At service separation in November 1957, it was also scored at 15/15. 

The service separation examination includes a finding that the Veteran's ears (including internal and external examination and auditory acuity), were clinically normal. A separate health record of the same date notes that no defects were found on examination. 

After service, there is no complaint, treatment, or diagnosis pertinent to either claim for 50 years. A July 12, 2007, Audiology Consult reveals mild to moderate high-frequency sensorineural hearing loss in the right ear and mild hearing loss in the left ear (VBMS record 06/17/2014). 

On the December 2013 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran reported that tinnitus began in service. He did not report the date of onset of hearing loss. 

On the July 2014 Notice of Disagreement, the Veteran reported that, working the flight line on an aircraft carrier exposed him to auditory trauma. He also reported ringing in his ears, which was first experienced about a week after being on ship. He has continued to experience this symptom throughout the rest of his life. He reported that it has now gotten to the point where he hears it constantly. He requested a VA examination. 

A June 18, 2015, VA Audiology Note reveals the Veteran's report that constant bilateral tinnitus began approximately "several years ago." He also reported a history of vertigo (Legacy Content Manager document 03/16/2016). 

The report of a February 2016 VA Audiology Examination reveals the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
25
25
40
45
60

Speech discrimination scores were 90 percent in the right ear and 92 percent in the left ear. The examiner could not opine as to the etiology of hearing loss without resort to speculation. 

The Veteran reported onset of  intermittent tinnitus as 20 years prior to the examination. He reported constant tinnitus for the prior 5 years. The examiner opined that tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure. The rationale was that the Veteran did not correlate the onset of tinnitus to military noise exposure and there are multiple etiologies for tinnitus. The examiner opined that the tinnitus described is not typical of tinnitus secondary to noise exposure. Considering all the evidence, the examiner could not be 50 percent or more certain that tinnitus resulted from military noise exposure. 

The Board obtained a specialist's opinion from a VA audiologist prior to preparing this decision. The Veteran was provided a copy of that opinion. A July 27, 2017, opinion states that it is less likely than not that the hearing loss was caused by noise exposure in the service. The rationale was that there were no documented instances of specific acoustic traumas such as an explosion or gun fire in close proximity. There was no documentation of complaints or hearing loss or tinnitus. According to the specialist, the current hearing loss that was seen on the VA examination does not show any "noise notch," which would typically be seen if the hearing loss occurred due to noise exposure or an acoustic trauma. However, due to the timeframe between discharge and the examination, it is possible that the noise notch no longer exists. According to the VA specialist, the Veteran's hearing loss more likely represents a presbycusis loss. The specialist noted that, while the whispered voice test is not frequency specific and cannot rule out the presence or absence of hearing loss at any one frequency, it does show consistent scores throughout the military service.

Regarding tinnitus, the specialist noted that the Veteran reported on the VA examination that the tinnitus began 20 years prior, intermittently, and then continuous for the last 5 years. By the specialist's calculation, the onset of the tinnitus would have been in 1996, well after his military career and therefor the etiology of the tinnitus is less likely than not related to the military service.

In an August 2017 VA Form 21-4138 (Statement in Support of Claim), the Veteran disputed having told the February 2016 VA examiner that his tinnitus began 20 years previously. He clarified that he first experienced ringing in the ears in service, but this was experienced on an intermittent basis at that time. The ringing became constant 20 years prior to the examination, and it had gotten louder in the 5 years prior to the examination. 

After a review of all of the evidence, the Board finds that the evidence in favor of a nexus between the Veteran's current hearing loss and/or tinnitus has not attained relative equipoise with the evidence weighing against such nexus. 

The Board acknowledges that the Veteran was exposed to noise in service. However, the findings for the ears and auditory acuity and service separation show that there was no hearing loss present at service separation. The Veteran has disputed the accuracy of the whispered voice test and has stated that those results are meaningless. The Board does not accept this assertion. Findings included in medical reports are presumed to represent the medical opinion of the examiner. While, as discussed by the VA audiologist, this test method does not provide precise thresholds for each frequency, it is competent medical evidence which the Board must consider and weigh. 

There is no medical opinion that purports to establish hearing loss in service, or relate current bilateral hearing loss or unilateral hearing loss to service. However, as set out above, there is a competent medical opinion against such a relationship. The opinion of a VA specialist provides an opinion against nexus, and provides a rationale that is rooted in, and is consistent with, the evidence. The specialist's reasoning that the type of hearing loss currently demonstrated is inconsistent with noise-induced hearing loss, and is more consistent with age-related hearing loss, is highly persuasive. 

The Board must also consider the Veteran's lay statements in support of his claim. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board observes that determining the presence or onset of hearing loss requires specialized testing conducted by an audiologist. See 38 C.F.R. § 4.85(a). Accordingly, the Veteran's statement that he had hearing loss in service is not only in conflict with the medical records, it is not competent evidence. 

There is no medical opinion that purports to relate current tinnitus to service. However, as set out above, there is a competent medical opinion against such a relationship. The opinion of a VA specialist, and the opinion of a VA examiner, provide opinions against nexus, and each provides a rationale that is rooted in, and is consistent with, the evidence. The VA examiner's reasoning that the tinnitus described is not typical of tinnitus secondary to noise exposure, is highly persuasive. 

Regarding tinnitus, the Board must consider the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). Because tinnitus is usually "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles, 16 Vet. App. 370.

The Veteran has generally reported that he experienced tinnitus in service that was intermittent, and that he had onset of constant tinnitus at some point after service. While the Veteran is competent to describe his symptoms, he is not competent to determine the chronic nature of tinnitus in service or to relate a current diagnosis of chronic tinnitus to service. The Veterans Court in Charles did not find that a layperson is competent to provide a nexus opinion relating post-service chronic tinnitus to symptoms of tinnitus in service. Rather, the question was whether the  layperson's report satisfied the duty to provide a medical examination and opinion addressing nexus. Here, the Veteran has been provided a medical examination and 2 medical opinions addressing the etiology of his tinnitus. Both opinions are against the claim. 

Regarding the presumptive provisions, while both sensorineural hearing loss and tinnitus can be considered organic disease of the nervous system, neither condition is shown to have become manifest to a degree of 10 percent or more as a chronic condition within one year of service separation. 

For these reasons, the Board finds that the criteria for service connection for hearing loss and tinnitus have not been met. The Board therefore concludes that service connection for hearing loss and tinnitus is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States 


Department of Veterans Affairs


